On Petition eor Rehearing.
Per Curiam.
In the original opinion in this case (96 Wash. 366, 165 Pac. 381), it was, among other things, ordered that the sum of 5723.81 be added to and included in the final judgment as having *695been overlooked in preparing tbe judgment below. On petition for rehearing and for modification, it is shown, and conceded, that the city attorney and assistant attorney general had taken care of that item and appellants had received proper credit, but the record and judgment did not so show. On the admission of counsel, the item so allowed is deducted and stricken.
It is further shown on petitions for rehearing and modification that there is considerable uncertainty as to the items allowed by the trial court as established against appellants for the period held not to be barred by the statute of limitations subsequent to January 11, 1911, the date of the expiration of Carabin’s first term, as to the segregation of items which would be barred and those which would not be barred under this opinion; and in view of the extremely imperfect state of the record upon those facts, it is deemed just to order the case remanded to retry the questions as to items during that unbarred period and enter judgment for the proper sum, if any, according to the facts established by such hearing as to those items.
Upon the principal questions otherwise, the original decision will remain undisturbed.
Remanded for further proceedings in accordance with the former opinion as modified hereby.